COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00388-CV
Style:                              National Oilwell Varco, LP
                                    v. Flowserve Corporation, Flowserve US Inc. and Flowserve S. de R.L. de C.V. (formerly
                                    Flowserve S.A. de C.V.)
                    *
Date motion filed :                 August 22, 2013
Type of motion:                     Motion for extension of time to file brief
Party filing motion:                Appellant
Document to be filed:               Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               July 19, 2013
         Number of previous extensions granted:           2                  Current Due date: September 11, 2013
         Date Requested:                                  November 11, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: November 11, 2013
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:      /s/ Justice Rebeca Huddle
                        

Panel consists of       ____________________________________________

Date: August 27, 2013




November 7, 2008 Revision